





Exhibit 10.40














NRG Energy, Inc.








Amended and Restated Executive Change-in-Control
and General Severance Plan for Tier IA and Tier IIA Executives
(Amended and Restated Effective January 1, 2018)






 
 
 




--------------------------------------------------------------------------------






Contents









--------------------------------------------------------------------------------



Article 1.
Establishment and Term of the Plan 1

Article 2.
Definitions 2

Article 3.
Severance Benefits 6

Article 4.
Ineligibility 10

Article 5.
Restrictive Covenants 11

Article 6.
Certain Change in Control Payments 14

Article 7.
Legal Fees and Notice 14

Article 8.
Successors and Assignment 15

Article 9.
Miscellaneous 15











 
i
 




--------------------------------------------------------------------------------






NRG Energy, Inc.
Amended and Restated Executive Change-in-Control
and General Severance Plan for Tier I and Tier II Executives
Article 1.Establishment and Term of the Plan
1.1    Establishment of the Plan. NRG Energy, Inc. (hereinafter referred to as
the “Company”) hereby adopts this plan known as the “NRG Energy, Inc. Amended
and Restated Executive Change-in-Control and General Severance Plan for Tier I
and Tier II Executives” (the “Plan”). This Plan was amended and restated as of
August 1, 2016, and the Company hereby further amends and restates the Plan,
effective January 1, 2018. The Plan provides Severance Benefits to Tier IA
Executives and Tier IIA Executives of the Company (each an “Executive” and
collectively the “Executives”) upon certain terminations of employment from the
Company.
The Company considers the establishment and maintenance of a sound and vital
management to be essential to protecting and enhancing the best interests of the
Company and its stockholders. In this connection, the Company recognizes that,
as is the case with many publicly held corporations, the possibility of a Change
in Control may arise and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders.
Accordingly, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management to their assigned duties without distraction in
circumstances arising from the possibility of a Change in Control of the
Company.
1.2    Initial Term. This Plan commenced on July 23, 2009 (the “Effective Date”)
and continued for a period of three (3) years (the “Initial Term”).
1.3    Successive Periods. The term of this Plan shall automatically be extended
for one (1) additional year at the end of the Initial Term, and then again after
each successive one (1) year period thereafter (each such one (1) year period
following the Initial Term is referred to as a “Successive Period”). The
Committee may terminate this Plan at the end of any Successive Period by giving
the Executives written notice of intent to terminate the Plan, delivered at
least six (6) months prior to the end of such Successive Period. If such notice
is properly delivered by the Company, this Plan, along with all corresponding
rights, duties, and covenants, shall automatically expire at the end of the
Successive Period then in progress.
1.4    Change-in-Control Renewal. Notwithstanding the provisions of Section 1.3
above, in the event that a Change in Control of the Company occurs during any
Successive Period, upon the effective date of such Change in Control, the term
of this Plan shall automatically and irrevocably be renewed for a period of two
(2) years from the effective date of such Change in Control. Further, this Plan
may be assigned to the successor in such Change in Control, as further provided
in Article 8 herein. This Plan shall thereafter automatically terminate
following such two (2) year Change-in-Control renewal period; provided that such
termination shall not affect or diminish the rights of Executives who become
entitled to benefits or payments under this Plan.


 
1
 




--------------------------------------------------------------------------------







Article 2.Definitions
Whenever used in this Plan, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.
(a)
“Accountants” shall have the meaning set forth in Article 6.

(b)
“Base Salary” means the greater of the Executive’s annual rate of salary,
whether or not deferred, at: (i) the Effective Date of Termination or (ii) at
the date of the Change in Control.

(c)
“Beneficiary” means the persons or entities designated or deemed designated by
the Executive pursuant to Section 9.6 herein.

(d)
“Board” means the Board of Directors of the Company.

(e)
“Cause” shall mean one or more of the following:

(i)
the Executive’s willful misconduct or gross negligence in the performance of the
Executive’s duties to the Company that has or could reasonably be expected to
have an adverse effect on the Company;

(ii)
the Executive’s willful failure to perform the Executive’s duties to the Company
(other than as a result of death or a physical or mental incapacity);

(iii)
indictment for, conviction of, or pleading of guilty or nolo contendere to, a
felony or any crime involving moral turpitude;

(iv)
the Executive’s performance of any material act of theft, fraud, malfeasance or
dishonesty in connection with the performance of the Executive’s duties to the
Company;

(v)
breach of any written agreement between the Executive and the Company, or a
violation of the Company’s code of conduct or other written policy; or

(vi)
any other material breach of Article 5 of this Plan.

For purposes of this Plan, there shall be no termination for Cause pursuant to
subsections (i) through (vi) above, unless a written notice, containing a
detailed description of the grounds constituting Cause hereunder, is delivered
to the Executive stating the basis for the termination. Upon receipt of such
notice, the Executive shall be given thirty (30) days to fully cure and remedy
the neglect or conduct that is the basis of such claim, provided that the
Executive’s right to cure shall not apply if there are egregious, habitual or
repeated breaches by the Executive.
(f)
“Change-in-Control Severance Benefits” means the Severance Benefit described in
Section 3.2.



 
2
 




--------------------------------------------------------------------------------





(g)
“Change in Control” shall mean the first to occur of any of the following
events:

(i)
Any “person” (as that term is used in Sections 13 and 14(d)(2) of the Securities
Exchange Act of 1934 (“Exchange Act”)) becomes the “Beneficial Owner” (as that
term is used in Section 13(d) of the Exchange Act), directly or indirectly, of
fifty percent (50%) or more of the Company’s capital stock entitled to vote in
the election of directors, excluding any "person" who becomes a "beneficial
owner" in connection with a Business Combination (as defined in paragraph (iii)
below) which does not constitute a Change in Control under said paragraph (iii);
or

(ii)
Persons who on the Effective Date constitute the Board (the “Incumbent
Directors”) cease for any reason, including without limitation, as a result of a
tender offer, proxy contest, merger, or similar transaction, to constitute at
least a majority thereof, provided that any person becoming a director of the
Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least two-thirds (2/3) of the Incumbent Directors; but provided
further, that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (as defined in Sections 13(d)
and 14(d) of the Exchange Act) other than the Board, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

(iii)
Consummation of a reorganization, merger, consolidation, or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such Business
Combination (including, without limitation, a company which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the outstanding voting securities of the Company; or

(iv)
The stockholders of the Company approve any plan or proposal for the liquidation
or dissolution of the Company.

(h)
“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successors thereto.

(i)
“Committee” means the Compensation Committee of the Board or any other committee
appointed by the Board to perform the functions of the Compensation Committee.

(j)
“Company” means NRG Energy, Inc., a Delaware corporation, or any successor
thereto as provided in Article 8 herein.

(k)
“Confidential Information” shall have the meaning set forth in Article 5(a).



 
3
 




--------------------------------------------------------------------------------





(l)
“Delay Period” shall have the meaning set forth in Section 3.4(b).

(m)
“Disability” shall mean a disability that would entitle Executive to payment of
monthly disability payments under any Company long-term disability plan.

(n)
“Effective Date” means the commencement date of this Plan as specified in
Section 1.2 of this Plan.

(o)
“Effective Date of Termination” means the date on which a Qualifying Termination
occurs, as defined hereunder, which triggers the payment of Severance Benefits
hereunder.

(p)
“Executive” shall have the meaning set forth in Section 1.1.

(q)
“Former Parent Company” means Xcel Energy, Inc., a Minnesota corporation, or any
successor thereto.

(r)
“General Severance Benefits” means the Severance Benefit described in
Section 3.3.

(s)
“Good Reason” shall mean without the Executive’s express written consent the
occurrence of any one or more of the following:

(i)
The Company materially reduces the amount of the Executive’s then current Base
Salary or the target for his annual bonus; or

(ii)
A material reduction in the Executive’s benefits under or relative level of
participation in the Company’s employee benefit or retirement plans, policies,
practices, or arrangements in which the Executive participates as of the
Effective Date of this Plan; or

(iii)
A material diminution in the Executive’s title, authority, duties, or
responsibilities or the assignment of duties to the Executive which are
materially inconsistent with his position; or

(iv)
The failure of the Company to obtain in writing the obligation to perform or be
bound by the terms of this Plan by any successor to the Company or a purchaser
of all or substantially all of the assets of the Company within fifteen (15)
days after a merger, consolidation, sale, or similar transaction.

For purposes of this Plan, the Executive is not entitled to assert that his
termination is for Good Reason unless the Executive gives the Board written
notice of the event or events which are the basis for such claim within ninety
(90) days after the event or events occur, describing such claim in reasonably
sufficient detail to allow the Board to address the event or events and a period
of not less than thirty (30) days after to cure or fully remedy the alleged
condition.
(t)
“Initial Term” shall have the meaning set forth in Section 1.2.

(u)
“Noncompete Period” shall have the meaning set forth in Article 5(c).

(v)
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Plan relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.



 
4
 




--------------------------------------------------------------------------------





(w)
“Original Plan” shall mean the NRG Energy, Inc. Amended and Restated Executive
Change-in-Control and General Severance Plan, amended and restated effective
December 9, 2008.

(x)
“Parachute Payment Ratio” shall have the meaning set forth in Article 6.

(y)
“Plan” shall have the meaning set forth in Section 1.1.

(z)
“Qualifying Termination” means:

(i)
If such event occurs within the time period that is six (6) months immediately
prior to, or twenty-four (24) months immediately following a Change in Control:

(A)
An involuntary termination of the Executive’s employment by the Company for
reasons other than Cause, death, or Disability pursuant to a Notice of
Termination delivered to the Executive by the Company; or

(B)
A voluntary termination by the Executive for Good Reason pursuant to a Notice of
Termination delivered to the Company by the Executive; or

(ii)
If such event occurs at any other time:

(A)
An involuntary termination of the Executive’s employment by the Company for
reasons other than Cause, death, or Disability pursuant to a Notice of
Termination delivered to the Executive by the Company.

(aa)
“Release Effective Date” shall have the meaning set forth in Section 3.1(d).

(bb)
“Severance Benefits” means the payment of Change-in-Control or General (as
appropriate) Severance compensation as provided in Article 3 herein.

(cc)
“Specified Employee” means any Executive described in Section 409A(a)(2)(B)(i)
of the Code.

(dd)
“Successive Period” shall have the meaning set forth in Section 1.3.

(ee)
“Third Party Information” shall have the meaning set forth in Article 5(a).

(ff)
“Tier IA Executives” shall include those employees of the Company with the Job
Level of EVP prior to the Change in Control, or such other employee who is
designated as a Tier IA Executive in the Company’s human resources information
system immediately prior to the Change in Control other than the CEO.

(gg)
“Tier IIA Executives” shall include those employees of the Company with the Job
Level of SVP prior to the Change in Control, or such other employee who is
designated as a Tier IIA Executive in the Company’s human resources information
system immediately prior to the Change in Control.

(hh)
“Total Payments” shall have the meaning set forth in Article 6.

(ii)
“Work Product” shall have the meaning set forth in Article 5(b).



 
5
 




--------------------------------------------------------------------------------





Article 3.    Severance Benefits
3.1    Right to Severance Benefits
(a)
Change-in-Control Severance Benefits. The Executive shall be entitled to receive
from the Company Change-in-Control Severance Benefits, as described in Section
3.2 herein, if a Qualifying Termination of the Executive’s employment has
occurred within six (6) months immediately prior to or twenty-four (24) months
immediately following a Change in Control of the Company.

(b)
General Severance Benefits. The Executive shall be entitled to receive from the
Company General Severance Benefits, as described in Section 3.3 herein, if a
Qualifying Termination of the Executive’s employment has occurred other than
during the six (6) months immediately prior to or twenty-four (24) months
immediately following a Change in Control.

(c)
No Severance Benefits. The Executive shall not be entitled to receive Severance
Benefits if the Executive’s employment with the Company ends for reasons other
than a Qualifying Termination.

(d)
General Release and Acknowledgement of Restrictive Covenants. As a condition to
receiving Severance Benefits under either Section 3.2 or 3.3 herein, the
Executive shall be obligated to execute a general waiver and release of claims
in favor of the Company, its current and former affiliates and stockholders, and
the current and former directors, officers, employees, and agents of the Company
in a form drafted by and acceptable to the Company, and any revocation period
for such release must have expired, in each case within sixty (60) days of the
date of termination. The date upon which the executed release is no longer
subject to revocation shall be referred to herein as the “Release Effective
Date”. The Executive must also execute a notice acknowledging the restrictive
covenants in Article 5 within sixty (60) days of the date of termination. Any
payments under Section 3.2 or 3.3 shall commence only after execution of the
release and acknowledgement, and in the manner provided in Section 3.4.
Notwithstanding the foregoing, in any instance in which the period in which the
Executive could adopt a release (along with its accompanying revocation period)
crosses calendar years, no payments shall be made until the succeeding calendar
year.

(e)
No Duplication of Severance Benefits. If the Executive becomes entitled to
Change-in-Control Severance Benefits, the Severance Benefits provided for under
Section 3.2 hereunder shall be in lieu of all other Severance Benefits provided
to the Executive under the provisions of this Plan and any other Company-related
or Former Parent Company-related severance plans, programs, or agreements
including, but not limited to, the Severance Benefits under Section 3.3 herein.
Likewise, if the Executive becomes entitled to General Severance Benefits, the
Severance Benefits provided under Section 3.3 hereunder shall be in lieu of all
other Severance Benefits provided to the Executive under the provisions of this
Plan and any other Company-related severance plans, programs, or other
agreements including, but not limited to, the Severance Benefits under Section
3.2 herein.

3.2    Description of Change-in-Control Severance Benefits. In the event the
Executive becomes entitled to receive Change-in-Control Severance Benefits, as
provided in Section 3.1 herein, the Company shall provide the Executive with the
following:
(a)
A lump-sum amount, paid upon the date that is sixty (60) calendar days following
the Effective Date of Termination, equal to the Executive’s unpaid Base Salary,
accrued vacation pay, unreimbursed business expenses, and all other items earned
by and owed to the Executive through



 
6
 




--------------------------------------------------------------------------------





and including the Effective Date of Termination, provided that to the extent the
payment of any amounts pursuant to this Section 3.2(a) does not constitute
“deferred compensation” for purposes of Code Section 409A, such amounts shall be
paid upon the Release Effective Date. Notwithstanding the foregoing, in any
instance in which the period in which the Executive could adopt a release (along
with its accompanying revocation period) crosses calendar years, no payments
shall be made until the succeeding calendar year.
(b)
A lump-sum amount, paid upon the date that is sixty (60) calendar days following
the Effective Date of Termination, equal to: (i) two and ninety-nine
one-hundredths (2.99) for Tier I Executives, or (ii) two (2) for Tier II
Executives times the sum of the following: (A) the Executive’s Base Salary and
(B) the Executive’s annual target bonus opportunity in the year of termination;
provided that to the extent the payment of any amounts pursuant to this Section
3.2(b) does not constitute “deferred compensation” for purposes of Code Section
409A, such amounts shall be paid upon the Release Effective Date.
Notwithstanding the foregoing, in any instance in which the period in which the
Executive could adopt a release (along with its accompanying revocation period)
crosses calendar years, no payments shall be made until the succeeding calendar
year.

(c)
A lump-sum amount, paid upon the date that is sixty (60) calendar days following
the Effective Date of Termination, equal to the Executive’s then current target
bonus opportunity established under the bonus plan in which the Executive is
then participating, for the plan year in which a Qualifying Termination occurs,
adjusted on a pro rata basis based on the number of days the Executive was
actually employed during the bonus plan year in which the Qualifying Termination
occurs, provided that to the extent the payment of any amounts pursuant to this
Section 3.2(c) does not constitute “deferred compensation” for purposes of Code
Section 409A, such amounts shall be paid upon the Release Effective Date.
Notwithstanding the foregoing, in any instance in which the period in which the
Executive could adopt a release (along with its accompanying revocation period)
crosses calendar years, no payments shall be made until the succeeding calendar
year.

(d)
Payment of all or a portion of the Executive’s cost to participate in COBRA
medical and dental continuation coverage for eighteen (18) months following the
Executive’s Effective Date of Termination, such that Executive maintains the
same coverage level and cost, on an after tax basis, as in effect immediately
prior to the Executive’s Effective Date of Termination.

Notwithstanding the above, these medical benefits shall be discontinued prior to
the end of the stated continuation period in the event the Executive is eligible
to receive substantially similar benefits from a subsequent employer, as
determined solely by the Committee in good faith. For purposes of enforcing this
offset provision, the Executive shall be deemed to have a duty to keep the
Company informed as to the terms and conditions of any subsequent employment and
the corresponding benefits earned from such employment, and shall provide, or
cause to provide, to the Company in writing correct, complete, and timely
information concerning the same.
(e)
Treatment of outstanding long-term incentives shall be in accordance with the
governing plan document and award agreements, if any.

3.3    Description of General Severance Benefits. In the event the Executive
becomes entitled to receive General Severance Benefits as provided in Section
3.1(b) herein, the Company shall provide the Executive with the following:
(a)
A lump-sum amount, paid upon the date that is sixty (60) calendar days following
the Effective Date of Termination, equal to the Executive’s unpaid Base Salary,
accrued vacation pay, unreimbursed business expenses, and all other items earned
by and owed to the Executive through



 
7
 




--------------------------------------------------------------------------------





and including the Effective Date of Termination; provided that to the extent the
payment of any amounts pursuant to this Section 3.3(a) does not constitute
“deferred compensation” for purposes of Code Section 409A, such amounts shall be
paid upon the Release Effective Date. Notwithstanding the foregoing, in any
instance in which the period in which the Executive could adopt a release (along
with its accompanying revocation period) crosses calendar years, no payments
shall be made until the succeeding calendar year.
(b)
A lump-sum amount, paid upon the date that is sixty (60) calendar days following
the Effective Date of Termination, equal to one and one-half (1.5) times the
Executive’s Base Salary; provided that to the extent the payment of any amounts
pursuant to this Section 3.3(b) does not constitute “deferred compensation” for
purposes of Code Section 409A, such amounts shall be paid upon the Release
Effective Date. Notwithstanding the foregoing, in any instance in which the
period in which the Executive could adopt a release (along with its accompanying
revocation period) crosses calendar years, no payments shall be made until the
succeeding calendar year.

(c)
Payment of all or a portion of the Executive’s cost to participate in COBRA
medical and dental continuation coverage for eighteen (18) months following the
Executive’s Effective Date of Termination, such that Executive maintains the
same coverage level and cost, on an after tax basis, as in effect immediately
prior to the Executive’s Effective Date of Termination.

Notwithstanding the above, these medical insurance benefits shall be
discontinued prior to the end of the stated continuation period in the event the
Executive is eligible to receive substantially similar benefits from a
subsequent employer, as determined solely by the Committee in good faith. For
purposes of enforcing this offset provision, the Executive shall be deemed to
have a duty to keep the Company informed as to the terms and conditions of any
subsequent employment and the corresponding benefits earned from such
employment, and shall provide, or cause to provide, to the Company in writing
correct, complete, and timely information concerning the same.
(d)
Treatment of outstanding long-term incentives shall be in accordance with the
governing plan document and award agreements, if any.

3.4    Coordination with Release and Delay Required by Code Section 409A.
(a)
To the extent any continuing benefit (or reimbursement thereof) to be provided
is not “deferred compensation” for purposes of Code Section 409A, then such
benefit shall commence or be made immediately after the Release Effective Date.
To the extent any continuing benefit (or reimbursement thereof) to be provided
is “deferred compensation” for purposes of Code Section 409A, then such benefits
shall be reimbursed or commence upon the sixtieth (60) day following the
Executive’s termination of employment. The delayed benefits shall in any event
expire at the time such benefits would have expired had the benefits commenced
immediately upon Executive’s termination of employment.

(b)
Notwithstanding any other payment schedule provided herein to the contrary, if
the Executive is deemed on the date of termination to be a Specified Employee,
then, once the release and acknowledgement required by Section 3.1(d) is
executed and delivered and no longer subject to revocation, any payment that is
considered deferred compensation under Code Section 409A payable on account of a
“separation from service” shall be made on the date which is the earlier of (A)
the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death (the “Delay Period”) to the extent required under Code Section 409A. Upon
the expiration of the Delay Period, all payments delayed pursuant to this
Section 3.4(b) (whether they would have otherwise been



 
8
 




--------------------------------------------------------------------------------





payable in a single sum or in installments in the absence of such delay) shall
be paid to the Executive in a lump sum, and any remaining payments due under
this Plan shall be paid or provided in accordance with the normal payment dates
specified for them herein.


 
9
 




--------------------------------------------------------------------------------





Article 4.
Ineligibility

4.1
Comparable Position.

Subject to the provisions of Article 2(z)(i)(B), the Company may offer an
Executive a comparable position, may require an Executive to apply for a
comparable position with the Company or any affiliate, or may reassign an
Executive to a new position or a reclassification of the Executive’s current
position; provided, that all such positions shall be located within reasonably
the same geographic area where the Executive is located at the time a Qualifying
Termination occurs. The Company shall determine, in its sole and reasonable
discretion, what constitutes a comparable position under this Section 4.1. The
failure of an Executive to accept the position, or apply for the position when
required by the Company will render the Executive ineligible for benefits under
this Plan.
4.2
Other Circumstances.

Unless otherwise determined by the Committee, an Executive shall also be
ineligible for benefits under this Plan if the Executive:
(a)
voluntarily terminates employment or retires prior to the Qualifying
Termination;

(b)
is receiving long-term Disability benefits;

(c)
is entitled to any other compensation or benefit which is determined, in the
Company’s sole discretion, to supersede the Severance Benefits offered under
this Plan;

(d)
was discharged for Cause; and

(e)
was offered employment by a successor employer or by a purchaser in the event of
a spin-off or sale of a subsidiary, business unit or business assets of the
Company or its subsidiaries, whether or not the Executive accepts or declines
the offer of employment.



 
10
 




--------------------------------------------------------------------------------





Article 5.    Restrictive Covenants
In the event the Executive becomes entitled to receive Change-in-Control
Severance Benefits as provided in Section 3.2 herein or General Severance
Benefits as provided in Section 3.3 herein, the following shall apply:
(a)
Confidential Information. The Executive acknowledges that the information,
observations, and data (including trade secrets) obtained by him while employed
by the Company concerning the business or affairs of the Company or any of its
affiliates (“Confidential Information”) are the property of the Company or such
affiliate. Therefore, except in the course of the Executive’s duties to the
Company or as may be compelled by law or appropriate legal process, the
Executive agrees that he shall not disclose to any person or entity or use for
his own purposes any Confidential Information or any confidential or proprietary
information of other persons or entities in the possession of the Company and
its affiliates (“Third Party Information”), without the prior written consent of
the Board, unless and to the extent that the Confidential Information or Third
Party Information becomes generally known to and available for use by the public
other than as a result of the Executive’s acts or omissions. Except in the
course of the Executive’s duties to Company or as may be compelled by law or
appropriate legal process, the Executive will not, during his employment with
the Company, or permanently thereafter, directly or indirectly use, divulge,
disseminate, disclose, lecture upon, or publish any Confidential Information,
without having first obtained written permission from the Board to do so. As of
the Effective Date of Termination, the Executive shall deliver to the Company,
or at any other time the Company may reasonably request, all memoranda, notes,
plans, records, reports, computer files, disks and tapes, printouts and software
and other documents and data (and copies thereof) embodying or relating to Third
Party Information, Confidential Information, or the business of the Company, or
its affiliates which he may then possess or have under his control.

(b)
Intellectual Property, Inventions, and Patents. The Executive acknowledges that
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, trade secrets, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any Confidential Information), and all registrations or applications related
thereto, all other proprietary information and all similar or related
information (whether or not patentable) which may relate to the Company’s or any
of its affiliates’ actual or anticipated business, research and development, or
existing or future products or services and which are conceived, developed, or
made by the Executive (whether alone or jointly with others) while employed by
the Company and its affiliates (“Work Product”), belong to the Company or such
affiliate. The Executive shall promptly disclose such Work Product to the Board
and, at the Company’s expense, perform all actions reasonably requested by the
Board (whether during or after the Executive’s employment with the Company) to
establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments). The Executive
acknowledges that all applicable Work Product shall be deemed to constitute
“works made for hire” under the U.S. Copyright Act of 1976, as amended. To the
extent any Work Product is not deemed a work made for hire, then the Executive
hereby assigns to the Company or such affiliate all right, title, and interest
in and to such Work Product, including all related intellectual property rights.

The Executive is hereby advised that the above paragraph regarding the Company’s
and its affiliates’ ownership of Work Product does not apply to any invention
for which no equipment, supplies, facilities, or trade secret information of the
Company or any affiliate was used and which was developed entirely on the
Executive’s own time, unless: (i) the invention relates to the business of the
Company or any affiliate or to the Company’s or any affiliate’s actual or
demonstrably anticipated research or development, or (ii) the invention results
from any work performed by the Executive for the Company or any affiliate.


 
11
 




--------------------------------------------------------------------------------





(c)
Noncompete. In further consideration of the compensation to be paid to the
Executive hereunder, the Executive acknowledges that during the course of his
employment with the Company and its affiliates he shall become familiar with the
Company’s trade secrets and with other Confidential Information concerning the
Company and its affiliates and that his services shall be of special, unique,
and extraordinary value to the Company and its affiliates, and therefore, the
Executive agrees that, during the Executive’s employment with the Company and
for one (1) year thereafter (the “Noncompete Period”), the Executive shall not
directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, be employed in an executive, managerial, or
administrative capacity by, or in any manner engage in any company engaged in
the business of wholesale or retail power generation, or any other business
which competes with the businesses of the Company or its affiliates, as such
businesses exist or are in process during the Executive’s employment with the
Company, within any geographical area in which the Company or its affiliates
engage or have definitive plans to engage in such businesses. Nothing herein
shall prohibit the Executive from being a passive owner of not more than two
percent (2%) of the outstanding stock of any class of a corporation which is
publicly traded, so long as the Executive has no active participation in the
business of such corporation. Notwithstanding the foregoing, the provisions of
this Article 5(c) shall not apply in the case of termination of the Executive’s
employment pursuant to any material breach of the Company’s obligations under
Article 3 which remains uncured for more than twenty (20) days after notice is
received from the Executive of such breach, which such notice shall include a
detailed description of the grounds constituting such breach.

(d)
Nonsolicitation. During the Noncompete Period, the Executive shall not directly
or indirectly through another person or entity: (i) induce or attempt to induce
any employee of the Company or any of its affiliates to leave the employ of the
Company or such affiliate, or in any way interfere with the relationship between
the Company or any affiliate and any employee thereof; (ii) hire any person who
was an employee of the Company or any affiliate during the last six (6) months
of the Executive’s employment with the Company; or (iii) induce or attempt to
induce any customer, supplier, licensee, licensor, franchisee, or other business
relation of the Company or any affiliate to cease doing business with the
Company or such affiliate, or in any interfere with the relationship between any
such customer, supplier, licensee, or business relation and the Company or any
affiliate (including, without limitation, making any negative or disparaging
statements or communications regarding the Company or its affiliates).

(e)
Nondisparagement. During the Noncompete Period, Executive shall not disparage
the Company, its subsidiaries and parents, and their respective officers,
managers and employees, or make any public statement (whether written or oral)
reflecting negatively on the Company, its subsidiaries and parents, and their
respective officers, managers, and employees, including, but not limited to, any
matters relating to the operation or management of the Company, irrespective of
the truthfulness or falsity of such statement, except as may otherwise be
required by applicable law or compelled by process of law. By way of example and
not limitation, Executive agrees that he will not make any written or oral
statements that cast in a negative light the services, qualifications, business
operations or business ethics of the Company or its employees. During the
Noncompete Period, the Company shall not disparage Executive, or make any public
statement (whether written or oral) reflecting negatively on Executive,
including, but not limited to, any matters relating to the operation or
management of the Company, irrespective of the truthfulness or falsity of such
statement, except as may otherwise be required by applicable law or compelled by
process of law. Nothing in this Article 5(e) shall restrict either party's
ability to: (i) consult with counsel, (ii) make truthful statements under oath
or to a government agency or official, or (iii) take any legal action with
respect to his employment or termination of employment with the Company.



 
12
 




--------------------------------------------------------------------------------





(f)
Duration, Scope, or Area. If, at the time of enforcement of this Article 5, a
court shall hold that the duration, scope, or area restrictions stated herein
are unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, or area reasonable under such circumstances shall be
substituted for the stated duration, scope, or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope, and area permitted by law. Article 5(c) and 5(d) shall not apply to any
Executive whose principal work location for the Company at the time of
termination was in the State of California.

(g)
Company Enforcement. In the event of a breach or a threatened breach by the
Executive of any of the provisions of this Article 5, the Company would suffer
irreparable harm, and in addition and supplementary to other rights and remedies
existing in its favor, the Company shall be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security). In addition, in the event of
a breach or violation by the Executive of Article 5(c), the Noncompete Period
shall be automatically extended by the amount of time between the initial
occurrence of the breach or violation and when such breach or violation has been
duly cured.



 
13
 




--------------------------------------------------------------------------------





Article 6.    Certain Change in Control Payments
Notwithstanding any provision of the Plan to the contrary, if any payments or
benefits an Executive would receive from the Company under the Plan or otherwise
in connection with the Change in Control (the “Total Payments”) (a) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (b) but
for this Article 6, would be subject to the excise tax imposed by Section 4999
of the Code, then such Executive will be entitled to receive either (i) the full
amount of the Total Payments or (ii) a portion of the Total Payments having a
value equal to One Dollar ($1) less than three (3) times such individual’s “base
amount” (as such term is defined in Section 280G(b)(3)(A) of the Code),
whichever of (i) and (ii), after taking into account applicable federal, state,
and local income taxes and the excise tax imposed by Section 4999 of the Code,
results in the receipt by such employee on an after-tax basis, of the greatest
portion of the Total Payments. Any determination required under this Article 6
shall be made in writing by the Company’s independent certified public
accountants appointed prior to any change in ownership (as defined under Section
280G(b)(2) of the Code) or tax counsel selected by such accountants (the
“Accountants”), whose determination shall be conclusive and binding for all
purposes upon the applicable Executive. For purposes of making the calculations
required by this Article 6, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code. If there is a reduction pursuant to this Article 6 of the Total
Payments to be delivered to the applicable Executive, the payment reduction
contemplated by the preceding sentence shall be implemented by determining the
Parachute Payment Ratio (as defined below) for each “parachute payment” and then
reducing the “parachute payments” in order beginning with the “parachute
payment” with the highest Parachute Payment Ratio. For “parachute payments” with
the same Parachute Payment Ratio, such “parachute payments” shall be reduced
based on the time of payment of such “parachute payments,” with amounts having
later payment dates being reduced first. For “parachute payments” with the same
Parachute Payment Ratio and the same time of payment, such “parachute payments”
shall be reduced on a pro rata basis (but not below zero) prior to reducing
“parachute payments” with a lower Parachute Payment Ratio. For purposes hereof,
the term “Parachute Payment Ratio” shall mean a fraction the numerator of which
is the value of the applicable “parachute payment” for purposes of Section 280G
of the Code and the denominator of which is the actual present value of such
payment.
Article 7.    Legal Fees and Notice
7.1    Payment of Legal Fees. Except as otherwise agreed to by the parties, the
Company shall pay the Executive for costs of litigation or other disputes
including, without limitation, reasonable attorneys’ fees incurred by the
Executive in asserting any claims or defenses under this Plan, except that the
Executive shall bear his own costs of such litigation or disputes (including,
without limitation, attorneys’ fees) if the court (or arbitrator) finds in favor
of the Company with respect to any claims or defenses asserted by the Executive.
7.2    Notice. Any notices, requests, demands, or other communications provided
for by this Plan shall be sufficient if in writing and if sent by registered or
certified mail to the Executive at the last address he or she has filed in
writing with the Company or, in the case of the Company, at its principal
offices.


 
14
 




--------------------------------------------------------------------------------





Article 8.    Successors and Assignment
8.1    Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform under this Plan in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, the terms of this Plan shall
be binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Plan.
8.2    Assignment by the Executive. This Plan shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive dies while any amount would still be payable to him or her hereunder
had he or she continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to the
Executive’s Beneficiary. If the Executive has not named a Beneficiary, then such
amounts shall be paid to the Executive in accordance with the Company’s regular
payroll practices or to the Executive’s estate, as applicable.
Article 9.    Miscellaneous
9.1    Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will” and may be terminated by either the Executive or the
Company at any time, subject to applicable law.
9.2    Code Section 409A.
(a)
All expenses or other reimbursements under this Plan shall be made on or prior
to the last day of the taxable year following the taxable year in which such
expenses were incurred by the Executive (provided that if any such
reimbursements constitute taxable income to the Executive, such reimbursements
shall be paid no later than March 15th of the calendar year following the
calendar year in which the expenses to be reimbursed were incurred), and no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year.

(b)
For purposes of Code Section 409A, the Executive’s right to receive any
installment payment pursuant to this Plan shall be treated as a right to receive
a series of separate and distinct payments.

(c)
Whenever a payment under this Plan specifies a payment period with reference to
a number of days (e.g., “payment shall be made within thirty (30) days following
the date of termination”), the actual date of payment within the specified
period shall be within the sole discretion of the Company.

(d)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Plan providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Plan, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”

(e)
Notwithstanding any other provision of this Plan to the contrary, in no event
shall any payment under this Plan that constitutes “deferred compensation” for
purposes of Code Section 409A be subject to offset unless otherwise permitted by
Code Section 409A.



 
15
 




--------------------------------------------------------------------------------





(f)
Notwithstanding any provisions in this Plan to the contrary, whenever a payment
under this Plan may be made upon the Release Effective Date, and the period in
which the Executive could adopt the release (along with its accompany revocation
period) crosses calendar years, no payments shall be made until the succeeding
calendar year.

9.3    Entire Plan. This Plan supersedes any prior agreements or understandings,
oral or written, between the parties hereto, with respect to the subject matter
hereof, and constitutes the entire agreement of the parties with respect
thereto. Without limiting the generality of the foregoing sentence, this Plan
completely supersedes any and all prior employment agreements entered into by
and between the Company and the Executive, and all amendments thereto, in their
entirety. Notwithstanding the foregoing, if the Executive has entered into any
agreements or commitments with the Company with regard to Confidential
Information, noncompetition, nonsolicitation, or nondisparagement, such
agreements or commitments will remain valid and will be read in harmony with
this Plan to provide maximum protection to the Company. For the avoidance of
doubt, the Original Plan shall remain outstanding, provided that following the
Effective Date no additional employees shall become participants in the Original
Plan and in no event shall any employee be entitled to participate in both this
Plan and the Original Plan.
9.4    Severability. In the event that any provision or portion of this Plan
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Plan shall be unaffected thereby and shall remain in full
force and effect.
9.5    Tax Withholding. The Company may withhold from any benefits payable under
this Plan all federal, state, city, or other taxes as may be required pursuant
to any law or governmental regulation or ruling.
9.6    Beneficiaries. The Executive may designate one (1) or more persons or
entities as the primary and/or contingent beneficiaries of any amounts to be
received under this Plan.
Such designation must be in the form of a signed writing acceptable to the Board
or the Board’s designee. The Executive may make or change such designation at
any time.
9.7    Payment Obligation Absolute. The Company’s obligation to make the
payments provided for herein shall be absolute and unconditional, and shall not
be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which the Company may have
against the Executive or anyone else.
Except as provided in Article 3 of this Plan, the Executive shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Plan, and the obtaining of any
such other employment shall in no event effect any reduction of the Company’s
obligations to make the payments and arrangements required to be made under this
Plan.
9.8    Contractual Rights to Benefits. Subject to approval and ratification by
the Board, this Plan establishes and vests in the Executive a contractual right
to the benefits to which he or she is entitled hereunder. However, nothing
herein contained shall require or be deemed to require, or prohibit or be deemed
to prohibit, the Company to segregate, earmark, or otherwise set aside any funds
or other assets, in trust or otherwise, to provide for any payments to be made
or required hereunder.
9.9    Modification. No provision of this Plan may be modified, waived, or
discharged with respect to any particular Executive unless such modification,
waiver, or discharge is agreed to in writing and signed by such Executive and by
an authorized member of the Committee, or by the respective parties’ legal
representatives and successors, provided, however, that the Committee may
unilaterally amend this Plan without the Executive’s consent if such amendment
does not materially adversely alter or impair in any significant manner any
rights or obligations of the Executive under the Plan.


 
16
 




--------------------------------------------------------------------------------





9.10    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
9.11    Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of New Jersey shall be the controlling law in all
matters relating to this Plan.
IN WITNESS WHEREOF, the Company has executed this Plan on this 23rd day of
January, 2018.
ATTEST
NRG Energy, Inc.
/S/ JENNIFER WALLACE


Jennifer Wallace
Senior Vice President, Administration


 
17
 


